Title: The American Commissioners to William Lee and Thomas Morris, [c. 20 August 1777]
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Lee, William,Morris, Thomas


This letter was almost unquestionably not sent. It was to be in answer to a now missing one of the 16th, in which Lee and Morris claimed, according to Arthur Lee, that the powers given to Jonathan Williams to handle prizes were incompatible with their own agency and should be withdrawn. Deane and Franklin were ready to do so, as they say here, but proposed to put Lee in sole charge. That step, Arthur Lee objected, would destroy the harmony that they had enjoined on Morris in their letter of July 31; far better to cancel Williams’ authority and say nothing about trusting Lee and distrusting Morris. Although the other commissioners disagreed, they withdrew the letter and sent none in its place. The objection to it was well grounded: antagonizing Morris would merely have added to the difficulties of William Lee, who had already confided to Arthur that he could not “make anything of this strange unhappy man.” But the commissioners in effect washed their hands of the whole situation, and it went from bad to worse. They left Williams in partial control of prizes, furthermore, although they had momentarily agreed to sacrifice him; and his position furnished the Lees, much later, with plausible ground for accusing Franklin of nepotism.
  
Gentlemen
[C. August 20, 1777]
We have received yours of the 16th Instant. We think Mr. Morris would have done well in communicating to us the Orders from the Committee when he receiv’d them: But had we been acquainted with them, he must be sensible that his Conduct has been such as to justify our Interfering for the Safety of the Interests under the general authority we had receiv’d to instruct Capt. Wickes in his Proceedings while in Europe: and as we have been called upon for considerable Sums in fitting out the Vessels who have taken the Prizes, it seem’d the more necessary that they should be put into some hands on whose Care, and Attention to Business we could place some Confidence for the Reimbursement. Had Mr. Lee been present at Nantes or in France when the Orders complained of were given by us, they would certainly not have been given. As the Case stands we think we had a Right to give them, and desiring to avoid Disputes withdraw them.
And as by the Committee’s Letter to us of Oct. 24. 76. we are inform’d in the following words that Orders were given to Capt. Wickes to “send his Prizes into such of the French Ports as are most convenient, addressing them at Dunkirk to Messrs. Stival & Son, at Havre to M. Limozin, at Bourdeaux to Messrs. Delap, at Nantes to Messrs. Pliarne, Penet & Co. and at any other Ports in France to Such other Persons as you may appoint: and the Brigantine in question having been sent in to Port L’Orient, we as far as the said Letter authorizes us, do desire that Mr. Lee alone may take the Charge of disposing of her.
It is proper you should be informed that Mr. Morris, by his Letter of Feb. 4. acquainted us that he had remitted us 90,000 Livres, in part of the £10,000 Sterling he was ordered to pay us, which sum of Livres we should find in the Hands of M. Sollier, who at the same time inform’d us that he had receiv’d it, and held it ready to be paid to us on our Order. We suffer’d it to remain in his Hands as a Deposite, drawing for Parts of it as we had Occasion: But now he refuses to pay any more of our Drafts, and detains the Money alledging that he has Orders from Nantes for so doing. This Conduct towards us, must make us cautious how we advance hereafter for the armed Vessels, as we ought not to hazard the leaving ourselves destitute of Cash, and will oblige us to write to the Congress to provide for our Expences with greater Certainty.
We desire, Gentlemen, a full Copy of your Instructions with the Dates, that we may compare them with such as we have receiv’d and regulate ourselves accordingly, having not the least desire, to impede the Operations of Mr. Lee, tho’ we have abundant Reasons to be dissatisfied with the Conduct of Mr. Morris. We are Gentlemen, Your most obedient humble Servants
Letter to Messrs Lee and Morris
